COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER ON MOTION

Cause number:                        01-13-00933-CV
Style:                               RSL-3B-IL, Ltd.
                                     v The Prudential Insurance Company of America, Prudential Property and Casualty
                                     Insurance Company of Holmdel, New Jersey n/k/a LM Property and Casualty Insurance
                                     Company and Settlement Capital Corporation
Date motion filed*:                  January 29, 2014
Type of motion:                      Motion to Extend Time to File Appellant’s Brief
Party filing motion:                 Appellant
Document to be filed:                Appellant’s Brief

Is appeal accelerated?        Yes     No

If motion to extend time:
         Original due date:                               December 10, 2013
         Number of previous extensions granted:           2         Current Due date: January 29, 2014
         Date Requested:                                  February 18, 2014

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: February 18, 2014
                          Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                     The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________

Judge's signature:       /s/ Justice Jane Bland
                         

Panel consists of        ____________________________________________

Date: February 6, 2014